EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given by Mr. Robert Raheja (Reg. No. 59,274) on 26 August 2022.
3.	The application has been amended as follows:
	In the claims:
	Claims canceled:	claims 23 and 33.
	Claims amended:	claims 19, 21, 22, 24, 29, 31, 32, and 34.
	Please amend the claims as follow:
	Claim 19. 	(Currently Amended) The method of claim 16, in case that the RRC resume message includes fourth information associated with configuring an RRC connection with a secondary cell group (SCG), further comprising performing an RRC reconfiguration for the SCG.
Claim 21. 	(Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
receiving, from a terminal, a radio resource control (RRC) resume request message;
transmitting, to the terminal, an RRC resume message in response to the RRC resume request message; and
receiving, from the terminal, an RRC resume complete message including a result of a measurement based on the RRC resume message,
wherein the measurement depends on measurement configuration information for an RRC inactive state, 
wherein the measurement configuration information is included in an RRC release message configuring the RRC inactive state, and
wherein, in case that the RRC resume message does not include first information associated with restoring a secondary cell group (SCG) configuration, the SCG configuration is released. 
Claim 22. 	(Currently Amended) The method of claim 21, 
wherein the measurement configuration information includes second information indicating a frequency for the measurement,
wherein the measurement is performed for the frequency based on the second information, 
wherein the RRC resume message includes third information associated with the measurement, and 
wherein the RRC resume complete message is generated based on the third information.
Claim 24. 	(Currently Amended) The method of claim 21, wherein, in case that the RRC resume message includes fourth information associated with configuring an RRC connection with a secondary cell group (SCG), an RRC reconfiguration for the SCG is performed based on the fourth information.
Claim 29. 	(Currently Amended) The terminal of claim 26, wherein, in case that the RRC resume message includes fourth information associated with configuring an RRC connection with a secondary cell group (SCG), the controller is configured to perform an RRC reconfiguration for the SCG.
Claim 31. 	(Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit and receive a signal; and
a controller coupled with the transceiver and configured to:
receive, from a terminal, a radio resource control (RRC) resume request message,
transmit, to the terminal, an RRC resume message in response to the RRC resume request message, and
receive, from the terminal, an RRC resume complete message including a result of a measurement based on the RRC resume message,
wherein the measurement depends on measurement configuration information for an RRC inactive state, 
wherein the measurement configuration information is included in an RRC release message configuring the RRC inactive state, and
wherein, in case that the RRC resume message does not include first information associated with restoring a secondary cell group (SCG) configuration, the SCG configuration is released. 


Claim 32. 	(Currently Amended) The base station of claim 31, 
wherein the measurement configuration information includes second information indicating a frequency for the measurement,
wherein the measurement is performed for the frequency based on the second information, 
wherein the RRC resume message includes third information associated with the measurement, and
wherein the RRC resume complete message is generated based on the third information.
Claim 34. 	(Currently Amended) The base station of claim 31, wherein, in case that the RRC resume message includes fourth information associated with configuring an RRC connection with a secondary cell group (SCG), an RRC reconfiguration for the SCG is performed based on the fourth information.	

Reasons for Allowance
4.	In view of amended claims, and further search, claims 16 – 22, 24 – 32, 34 – 35  are allowable over the prior art of record.
5.	The following is an Examiner’s statement of reasons for allowance: 
Claims 16 – 22, 24 – 32, 34 – 35  are allowed for the reasons as set forth in Applicant’s response filed on 07/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Mon-Fri: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645